         Case 3:19-cv-01182-AVC Document 47 Filed 12/01/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

WILLIAM MONTGOMERY and                         :
DONALD WOOD JR., individually and              :
on behalf of all others similarly situated,    :
                                               :
       Plaintiffs                              :
                                               :
v.                                             :    CASE NO. 3:19-cv-01182 (AVC)
                                               :
STANLEY BLACK & DECKER, INC.,                  :
d/b/a CRAFTSMAN,                               :
                                               :
       Defendant.
                                         JUDGMENT

       This action having come before the Court for consideration of the defendant’s

motion to dismiss, before the Honorable Alfred V. Covello, United States District Judge;

and

       The Court having considered the motion and the full record of the case including

applicable principles of law, and having granted the defendant’s motion to dismiss on

November 30, 2020, it is hereby,

       ORDERED, ADJUDGED and DECREED that judgment be and is hereby entered

in favor of the defendant.

       Dated at Hartford, Connecticut, this 1st day of December, 2020.


                                              ROBIN D. TABORA, Clerk

                                              By: /s/ Michael Bozek
                                                  Michael Bozek
                                                  Deputy Clerk

Entered on Docket: 12/1/2020
